Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Information Disclosure Statement
One of the information disclosure statements filed 12/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Note that the Office searched for, but did not locate, the missing reference, i.e. CN 2094961 to Xibei Light Industry College.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



	Cancel claims 86 and 87 (Note that these claims depend from canceled claim 85.  Further, it does not appear that the intended meaning was for claims 86 and 87 to depend directly from claim 14 since claims 22 and 23, which depend directly from claim 14 (that is claim 23 depends from claim 22, which depends directly from claim 14), already recite the feature claimed in claims 86 and 87).

	Claims 76 and 80-84, depending from an allowed claim, are rejoined and examined on the merits.  Thus, claims 14-23, 73-84 and 88 are allowed.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2007/0181162 to Classen et al. and US 2014/0069462 to Becker et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of a controller coupled to the controllably-movable sprayer and configured to direct the controllably-movable sprayer to orient the one or more apertures to spray fluid onto one or more utensils disposed in the wash tub during a wash cycle, wherein the controller is further configured to clean the filter by controllably- redirecting the controllably-movable sprayer to reorient the one or more apertures away from the one or more utensils and towards the filter to spray fluid onto the filter, or onto the sump with filter disposed therein, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.